Exhibit 10.2
 
[DOW LETTERHEAD]
 
March 4, 2009
 
Citigroup Global Markets Inc.
390 Greenwich Street
New York, New York 10013
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
250 Vesey Street
New York, New York 10080
 
Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, New York 10036
 
 
Securities Issuance Letter
 
Ladies and Gentlemen:
 
We refer to (i) the Credit Agreement, dated as of September 8, 2008, among The
Dow Chemical Company (the “Borrower”), various lenders party thereto (the
“Banks”), Citibank, N.A., as Administrative Agent  (the “Administrative Agent”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as Co-Syndication Agents (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) and (ii) the First Amendment to the
Credit Agreement, dated as of March 4, 2009 (the “First
Amendment”).  Capitalized terms used in this letter but not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
This will confirm that, subject to the occurrence of the First Amendment
Effective Date under the First Amendment, the occurrence of the Closing Date,
compliance with all applicable laws and regulations, and other customary
conditions precedent, the Borrower is committed to issuing up to $3 billion of
debt prior to or within 90 calendar days after the Closing Date (subject to
extension for periods of market disruption and blackout periods and any
additional time required to prepare and/or obtain additional pro forma
financials and/or comfort letters from auditors necessitated as a result of the
acquisition of the Target), so long as (a) the yield on such debt is no higher
than a rate separately agreed in writing as of the date hereof between the
Borrower and the Arrangers, (b) such debt is unsecured and not guaranteed by any
subsidiaries of the Borrower and (c) unless otherwise agreed by the Borrower,
such debt does not contain covenants, defaults or other provisions materially
adverse to the Borrower other than those contained in the Borrower’s 5.7% Senior
Notes due 2018 and a ratings-based interest rate adjustment; provided that the
inability or other failure by the Borrower to issue or offer to issue such debt
shall not constitute a default under the Credit Agreement or other agreements of
the Borrower.
 
*           *           *
 

--------------------------------------------------------------------------------


 
 
 

  Very truly yours,                       THE DOW CHEMICAL COMPANY              
      By: /s/ GEOFFERY E. MERSZEI     Name:  Geoffery E. Merszei       Executive
Vice President and Chief Financial Officer  

 
 
 
 
 
Accepted as of
the date first written above:
 
CITIGROUP GLOBAL MARKETS INC.
 

By:
 /s/ KEVIN A EGE
 

Name:  Kevin A Ege
Title:    Authorized Signatory




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 

By:
 /s/ WAJEEH FAHEEM
 

Name:  Wajeeh Faheem
Title:    Managing Director




MORGAN STANLEY SENIOR FUNDING, INC.
 

By:
 /s/ ANISH SHAH
 

Name:  Anish Shah
Title:    Vice President


 

--------------------------------------------------------------------------------


